DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Removal of Allowable Subject Matter
Previously, the Examiner indicated that claim 27 would be allowable if rewritten in independent form including all intervening limitations.  However, an updated search has found a new reference to Lesage (U.S. Patent 10,139,135), which reads on the claimed subject matter.  Therefore, the previous indication of allowability has been removed.  This action is NON-FINAL. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over to Froggatt (GB 2530004) in view of Lesage (U.S. Patent 10,139,135).
Considering claim 27, Froggatt discloses a method of assessing legionellosis risk in a water system, the method comprising:
-  receiving sensed data from one or more sensors on pipes in the water system, wherein the data comprises information about (i) temperature of a pipe or water in the water system, (ii) flow of water in the pipe or other component of the water system, (iii) a pressure change in the pipe or other component of the water system, and/or (iv) a vibration of the pipe or other component of the water system (Abstract; Page 7, line 13 - Page 8, line 22);
-  analyzing the received data to determine a risk of legionellosis resulting from water in the pipe or other component of the water system (Page 9, lines 4-10); 
-  outputting a risk data containing data about the determined risk of legionellosis in the pipe or other component of the water system (Page 9, lines 4-10); and 
-  adjusting, based on the risk data, operation of the water system (Page 12, lines 28-30).
	The invention by Froggatt teaches adjusting the flow by having a user flush the pipe with water above 50ºC, but fails to disclose shutting off the water.
	However, it is well known in the art, as exemplified by at least Lesage, that after the indication of Legionella risk, shut off the water should occur (Column 1, lines 36-52).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to shut off the water in an adjustment in response to the detection of a legionellosis risk in a water system, as taught by Lesage, in the invention 
Considering claim 28, Froggatt discloses that the components is one of a showerhead, faucet, water dispenser, cool tower, hot tub, sprinkler system, fountain, water feature, water tank, hot water tank, heater, or a plumbing system (Abstract, Page 1, lines 20-28).

Allowable Subject Matter
Claims 13, 17-22, 25-26, and 29-37 are allowed.
The following is an examiner’s statement of reasons for allowance:
Prior Art to Froggatt (GB 2530004) and Brixey et al.  (GB 2523402) discloses a method of assessing legionellosis risk in a water system having the steps of receiving sensor data from one or more sensors on a pipe in the water system, analyzing the received data for risk of legionellosis, outputting a risk data containing data about the determined risk of legionellosis.
However, Froggatt uses temperature monitoring or flow monitoring, and they do not, therefore, issue an alert based on temperature, flow, and the risk assessment.  
Furthermore, Brixey fails to disclose issuing an alert based on the risk data, the temperature of the pipe or water in the water system and the flow of the water in the pipe.

However, Froggatt fails to determine fluid flow within the pipe when the temperature of the pipe or water in the system is between about 25ºC and about 43ºC, because the assessment of risk has already been completed when the temperature is within that range.  Froggatt does not check for running water in the claimed temperature range.
The prior art made of record fails to disclose, suggest or otherwise render obvious the subject matter of a method for assessing legionellosis risk in a water system including the steps of receiving sensor data from one or more sensors on a pipe in the water system, analyzing the received data for risk of legionellosis, and outputting a risk data based on the sensor data, and issuing an alert based on the risk data and accelerometer data indicative of vibration.
The prior art made of record fails to disclose, suggest or otherwise render obvious the subject matter of a detection device having a temperature sensor, accelerometer and a plurality of acoustic sensors and a controller configured to receive and analyze sensor data from acoustic sensors, a temperature sensor and an accelerometer, determine a risk of legionellosis resulting from water in a pipe and output a risk data from the determined risk.
The prior art made of record fails to disclose, suggest or otherwise render obvious the subject matter of a system having a plurality of detection devices each having a temperature sensor, accelerometer and a plurality of acoustic sensors and a first controller configured to receive and analyze sensor data from acoustic sensors, a temperature sensor and an 
The prior art made of record fails to disclose, suggest or otherwise render obvious the subject matter of a method of assessing legionellosis risk in a water system having the steps of receiving sensor data from one or more sensors on a pipe in the water system, analyzing the received data for risk of legionellosis, outputting a risk data containing data about the determined risk of legionellosis, wherein the one or more sensors are acoustic sensors, a temperature sensor, and an accelerometer and analyzing the received data includes analyzing data from the one or more acoustic sensors, the temperature sensor and the accelerometer.
The closest art of record is to Froggatt or Brixey, both of which disclose a temperature sensor coupled to a pipe for determining a risk of legionellosis and outputting risk data based on the determination of the risk.  Froggatt and Brixey both fail to disclose an accelerometer and a plurality of acoustic sensors.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Vielma discloses shutting off a water supply based on the detection of a quantity of bacteria in the water.
Yates discloses manually or automatically shutting off water supply upon detection of Legionella.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan M Dunlap whose telephone number is (571)270-1335. The examiner can normally be reached Mon-Fri 10AM - 7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONATHAN M DUNLAP/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        January 15, 2022